872 F.2d 418Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Curtis Edward PARKS, Plaintiff-Appellant,v.B. BARTHLOW, Correctional Officer--II, Bernard Jones,Correctional Officer--II, Mr. Griffin, Correctional Officer,Captain Thomas, Correctional Officer, Mr. Jackson, HearingOfficer, Mr. Wilt, Warden of Baltimore Pre-Release Unit,Mrs. Jefferson Jeffers, Classification Officer, BrockbridgeCorrectional Facility, Defendants-Appellees.
No. 88-6070.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 21, 1988.Decided March 23, 1989.

Curtis Edward Parks, appellant pro se.
John Joseph Curran, Jr., Attorney General, Stephanie Judith Lane-Weber, Office of the Attorney General, for appellees.
Before PHILLIPS, MURNAGHAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Curtis Edward Parks appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.*   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Parks v. Barthlow, C/A No. 88-321 (D.Md. Sept. 9, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The judgment below did not dispose of Parks' claims against Thomas and Jeffers because they were not served with proper notice of the proceedings prior to entry of judgment and so were not actual parties